MEMORANDUM**
Kenneth Grays, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials violated his constitutional rights after he filed a previous federal civil rights action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed this action, because Grays’ fourth amended complaint failed to sufficiently state a claim for a violation of his constitutional rights. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987) (noting that pro se litigants must follow procedural rule that all causes of action alleged in the original complaint which are not alleged in the amended complaint are waived).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.